Citation Nr: 1101417	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  09-06 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a lumber spine 
disorder.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for a personality disorder.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 9, 1969 to 
October 3, 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from May and July 2008 rating decisions, in which denied 
the Veteran's claim for service connection for PTSD, for various 
psychiatric disorders, and for a personality disorder.

In addition, the Veteran appeals from a February 2009 rating 
decision, which denied his claim for service connection for 
degenerative disc disease of the lumbar spine (also claimed as a 
back condition).

The Veteran testified before a Decision Review Officer (DRO) 
during an April 2010 hearing and before the undersigned Acting 
Veterans Law Judge at a July 2010 RO Travel Board hearing.  
Hearing transcripts have been associated with the claims file.

The Board denied the Veteran's claim for service connection for a 
psychiatric disability in an April 1985 decision.  If at any time 
after VA issues a decision on a claim, VA receives or associates 
with the claims file relevant official service department records 
that existed and had not been associated with the claims file 
when VA first decided the claim, VA will reconsider the claim 
without regard to prior decisions on the claim.  38 C.F.R. § 
3.156(c) (2010).  The Veteran's service personnel records were 
received after the issuance of the April 1985 Board decision.  
The Board is therefore considering his claim for service 
connection for various psychiatric disorders without requiring 
new and material evidence.

Subsequent to the issuance of the July 2010 supplemental 
statement of the case (SSOC), the Veteran submitted evidence 
pertinent to the claim on appeal.  This evidence was accompanied 
by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection for PTSD, a 
personality disorder and for an acquired psychiatric disorder 
other than PTSD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's period of active duty service totaled 25 days.

2.  The competent evidence of record shows that that a lumbar 
spine disorder was not present in service, has not been 
continuous since discharge from service and that there is no 
nexus between the Veteran's current lumbar spine disorder and 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lumbar 
spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. 3.159 was amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

The Veteran was provided with VCAA notice in a November 2008 
letter.  This letter informed him of the evidence required to 
substantiate his claim for service connection for a back 
condition, of what evidence VA would obtain, of what evidence he 
was expected to provide, and of what assistance the VA could 
provide the Veteran in obtaining evidence from other agencies.  
In addition, this letter informed him that he should submit any 
information relevant to his claim.  This letter provided proper 
pre-adjudication notice to the Veteran accordance with Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between a veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The appellant has substantiated his status as a veteran.  The 
remaining elements of proper pre-adjudication Dingess notice were 
provided in the November 2008 letter.

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate a claim.  38 
U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist 
contemplates that VA will help a claimant obtain records relevant 
to a claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

VA has met the duty to assist the Veteran in the development of 
the claim decided herein.  The Veteran's service treatment 
records, his personnel records, various private treatment records 
and his VA treatment records have been obtained.  Also of record 
and considered in connection with the appeal are the Veteran's 
testimony and various written statements provided by the Veteran 
and his representative.

A May 2008 response from the Social Security Administration (SSA) 
indicated that the Veteran's medical records had been destroyed 
and that further efforts to obtain them would be futile.  An 
October 2007 response from Methodist Hospital indicated that they 
had no records responsive to VA's request.  The Veteran reported 
in an October 2008 statement that the physician who performed his 
1972 back surgery, Dr. R. D., had died and all treatment records 
relating to that surgery had been destroyed.  Although the 
Veteran appeared to suggest that these surgical records may be 
available from another source, he did not specify the particular 
location nor did he provide an appropriate authorization which 
would allow VA to obtain such records.  VA is only obligated to 
obtain records that are adequately identified and for which 
necessary releases have been submitted.  38 C.F.R. § 3.159(c)(1).

The Veteran has not been afforded a VA orthopedic examination in 
reference the instant claim.  As detailed below, there is no in-
service injury or disease, no chronic symptoms in service, and no 
continuous symptoms after service, a VA examination and opinion 
is not necessary to decide this claim.  There is no in-service 
injury or disease to which an opinion could relate the current 
lumbar spine disorder to service and there is no factual basis of 
chronic symptoms in service or continuous symptoms after service 
to support such an opinion.  Any such opinion requested on the 
facts in this case would be merely speculative and so would not 
aid in substantiating the claim for service connection.

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: the duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the July 
2010 hearing, the undersigned explained what was needed to 
substantiate the Veteran's claims.  The undersigned further 
suggested that the Veteran submit records from the surgeon who 
performed his back operation as well as lay statements from the 
Veteran's family members detailing the onset of his back disorder 
in support of his claim.  The record was held open for an 
additional sixty days to allow the Veteran the opportunity to 
submit this evidence.  The Veteran was offered an opportunity to 
ask the undersigned questions regarding his claim.  The Board 
therefore concludes that it has fulfilled its duty under Bryant.

As neither the Veteran nor his representative have indicated that 
there is any outstanding pertinent evidence to be obtained, the 
Board may proceed with the consideration of the matter decided 
herein.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr, supra; see 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also 
Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

Certain chronic disabilities such as arthritis are presumed to 
have been incurred in service if such manifested to a compensable 
degree within one year of separation from service.  This 
presumption is not applicable here as it only applies to veterans 
who have served 90 days or more of active service during a war 
period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lumbar Spine Disorder

The Veteran contends that he suffers from a lumbar spine disorder 
as a result of the forced weight-lifting and physical exercises 
he performed during service.

An August 1969 service entrance examination was negative for any 
relevant abnormalities of the spine and the Veteran denied 
suffering from recurrent back pain in an accompanying Report of 
Medical History (RMH).  His remaining service treatment records 
were negative for any complaints or diagnoses of, or treatments 
for, a lumbar spine disorder.  It does not appear that a 
discharge examination was conducted.

A February 1970 private psychiatric admission summary shows that 
a review of the Veteran's systems were essentially within normal 
limits.  Physical examination revealed a large but healthy 
juvenile male.

A May 1970 private treatment summary reflects physical 
examination results of a rather large, yet healthy, male. 

A May 1972 private psychological treatment note reveals that the 
Veteran had undergone a laminectomy for a back problem.

A September 1973 private emergency room record reflects the 
Veteran's complaints of back pain after attempting to "press" 
150 pounds while weight lifting.  Physical examination revealed 
discomfort to palpation at T-11 to L2.  An interpretation of a 
lumbar muscle spasm was made.

A February 1984 Department of Corrections (DOC) treatment note 
reflects the Veteran's complaints of severe back pain after being 
pushed into a sink by another inmate.  A history of back surgery 
in 1971 due to a questionable collapsed disc was noted.  An 
assessment of a questionable back strain was made.

An August 1984 DOC treatment note reflects the Veteran's 
complaints of pain in his right lower back after lifting a 
trailer with others.  A possible pulled muscle was assessed.  A 
follow-up treatment note two days later reveals that the Veteran 
was experiencing no pain or difficulties and that his previous 
back injury was apparently minimal.

The Veteran reported that he felt a "pull" in his right lower 
back the previous night in a February 1985 DOC treatment note.

A February 1985 DOC lumbar spine X-ray revealed minimal 
hypertrophic lipping of the anterior-superior margin of body of 
L5 and was negative for recent or old fractures.  The reviewer 
noted that the he had searched for evidence of a possible 
laminectomy due to the Veteran's reported history of having 
undergone a back surgery, but did not see any definite evidence 
of such a laminectomy.  An impression of a negative lumbosacral 
spine X-ray was made.

The Veteran detailed his alleged "physical abuse and 
mistreatment" during service in an October 1984 statement.  This 
statement was negative for the claimed lumbar spine disorder or 
the alleged forced exercising and weight-lifting.

A September 1998 DOC summary report indicated that the Veteran 
had undergone surgery in 1972 for a dislocated disc and that 
current problems were denied.

In an October 2008 statement, the Veteran reported that his drill 
instructor or platoon commander would wake him in the night 
during basic training, take him to the Quonset hut and physically 
and sexually assault him.  "If and when" he refused to comply 
with their demands, he would be forced to lift weights totaling 
more than one hundred pounds.  One night, when lifting an 
excessive amount of weights, he felt a pull "as if a disc had 
been dislocated" in the lower part of his back and shortly 
thereafter began to experience sharp nerve pains in his buttocks 
and lower extremities.  He sought treatment from a private 
physician after service and was advised that the pain in his 
extremities was induced by a mental condition.

An October 2008 private treatment note reflects the Veteran's 
complaints of chronic lumbar spine pain that was aggravated by 
movement and which radiated into his legs.  He reported having 
injuring his back at age 17 while lifting weights which were too 
heavy and that he had a dislocated disc removed in April 1972.  
Physical examination revealed a surgical scar and decreased 
lordosis.  The lower lumbar region was tender to palpation.  
Motor examination was normal bilaterally and the reflexes were 
symmetrical.  An assessment of degenerative disc disease not 
otherwise specified (NOS) was made.  An accompanying lumbar X-ray 
revealed degenerative changes in the lumbar spine with narrowing 
at the L1-L2 and L2-L3 disc spaces without fractures.

An October 2008 private lumbar magnetic resonance imaging (MRI) 
scan revealed multilevel lumbar disc degeneration from L2-3 to 
L5-S1, post-operative changes on the left at L4-5 with a bulging 
disc contacting the thecal sac and left L5 nerve sleeve without 
recurrent disc herniations or nerve root displacement.  Moderate 
L3-4 degenerative disc disease with a bulging disc and small 
symmetric left posterolateral herniations projecting onto and 
mildly compressing the left L4 nerve root and L5-S1 mild disc 
degeneration and annular bulging with patent foramina were also 
noted.

An October 2008 VA lumbar MRI scan revealed multilevel 
degenerative changes, enhancement in the left lateral L3-L3 and 
L3-L4 intervertebral disc protrusions or bulges with an annular 
tear at L2-L3 and possible residual intervertebral disc material 
versus postsurgical changes.  Enhancement in the posterior 
paraspinous soft tissues and epidural area at L4-L5, possibly 
postsurgical changes were also noted.

In an October 2008 private physician report, the Veteran gave a 
history that his chronic low back pain began in 1969 after 
lifting weights during service.

The Veteran reported in an August 2009 private treatment note 
that he believed his current back pain was psychological in 
nature.

An August 2009 VA treatment note reflects the Veteran's 
complaints of back pain for the past four or five days in the 
area in which he reportedly hurt his back in service.  A recent 
injury or lifting heavy objects were denied.  The pain radiated 
down his left leg and buttock area.  Physical examination 
revealed tenderness to palpitation over the midline lumbosacral 
area and lumbar paraspinous muscle area bilaterally.

A private lumbar MRI scan was conducted in December 2009 
following the Veteran's complaints of low back pain for several 
weeks.  Conclusions of diffuse Schmorl node formation consistent 
with juvenile discogenic disease, moderate edema surrounding a 
Schmorl node within the L3 inferior endplate consistent with an 
acute Schmorl node and status-post hemilaminotomy were made.  No 
high grade spinal canal or neural foraminal stenosis was noted.

A December 2009 private treatment note shows that the Veteran 
suffered from chronic low back pain that had worsened in the last 
five or six years.

Complaints of low back pain and muscle spasms were noted in a 
January 2010 VA treatment note.

A March 2010 private treatment note reflects the Veteran's 
complaints of low back pain.  He reported that he had injured his 
back in 1969 while being forced to lift weights by his 
supervising officers.  He then underwent surgery at left L4-5 in 
1972.  Physical examination revealed low back pain with 
extension, while flexion, rotation and side bending were 
unremarkable.  Reflexes were symmetrically absent in the patellar 
and Achilles.  Motor examination was "5/5" grade strength in 
the bilateral lower extremities.  Sensation and vascular 
examinations were intact.

A March 2010 private treatment note reveals that a lumbar MRI 
scan had been made available for review.  This MRI scan showed 
evidence of multilevel disc derangement, a previous laminotomy at 
L4-5 on the left side, borderline stenosis at L3-4 and facet 
arthropathy at multiple levels.  An impression of multilevel 
symptomatic lumbar disc derangement was made.  The provider noted 
the Veteran's reports that his symptoms began in service while 
lifting weights and that they had persisted until the current 
time.  In addition, the provider opined that the Veteran had 
Scheuermann discogenic disease, which would make him more 
susceptible to develop back pain as the result of heavy use of 
his back.

During an April 2010 DRO hearing, the Veteran testified that he 
was forced to lift weights after refusing his commanding 
officer's demands for sex during service.  He injured his back 
after the amount of weight he lifted became too great.  He 
underwent surgery for his back in 1972 for a dislocated disc in 
the lower part of his spine.  The only time he saw the doctor 
during service was after his suicide attempt.

A July 2010 private treatment summary from Dr. P. C. indicated 
that he was treating the Veteran for degenerative disc disease, 
among other medical issues, and that the Veteran suffered from 
chronic back and leg pain.

During a July 2010 Travel Board hearing, the Veteran testified 
that he did not have an opinion linking his back disorder to 
service from any doctor.  He underwent surgery on his back less 
than three years after service.

Analysis

The Veteran has a current disability as he has been diagnosed 
with a lumbar spine disorder, including lumbar degenerative joint 
disease.  In order for the Veteran's current lumbar spine 
disorder to be recognized as service connected, the competent 
medical evidence of record must establish a link between this 
condition and an in-service injury or disease.  38 U.S.C.A. § 
1110; Shedden and Hickson, supra.

The most probative and competent medical evidence of record is 
against establishing service connection for the Veteran's 
currently-diagnosed lumbar spine disorder.  His service treatment 
records were negative for complaints of, or treatment for, such a 
condition.  No competent medical opinion has been submitted 
suggesting a nexus between the currently diagnosed lumbar spine 
disorder and service, and the Veteran has testified that no 
doctor has linked this disorder to service.

Although the Veteran claimed to have suffered from a lumbar spine 
disability continuously since service, there is no clinical 
evidence of such a condition until a May 1972 private 
psychological treatment note, which generally revealed that he 
had undergone a laminectomy.   A February 1985 DOC treatment 
note, however, reflected that evidence of a possible past 
laminectomy was not present in a lumbar spine X-ray with the 
reviewer noting he specifically looked for such evidence.  A 
September 1973 private emergency room note reflects that the 
Veteran had injured his back weight-lifting.  State DOC treatment 
notes document at least three separate incidents in which the 
Veteran's back was injured between 1984 and 1985.  The Veteran's 
detailed October 1984 statement, provided in conjunction with a 
claim for service connection for an acquired psychiatric 
disorder, was negative for any mention of a lumbar spine disorder 
or excessive forced exercising or weight-lifting during service.  
This evidence, including the September 1973 private emergency 
room note detailing a weight-lifting injury, directly contradict 
his claim that a lumbar spine disorder had its onset during 
military service and has continued since that time.  Thus, the 
Board finds that his reports regarding initial onset in service 
and continuity of symptomatology after are not credible.

The Veteran contends that he had a lumbar spine disorder during 
service.  If a lumbar spine disorder had been shown in service 
and at any time thereafter, a nexus to service could be conceded.  
38 C.F.R. § 3.303(b).  The contemporaneous service treatment 
records, however, show no findings of a lumbar spine disorder 
during service.  Moreover, the Veteran reported that he only saw 
a doctor on one occasion during his brief period of service.  
Hence, the evidence is against finding that a lumbar spine 
disorder was present at during service.

Further, the Veteran is not competent to opine as to the etiology 
of his current lumbar spine disorder.  While a layperson can 
provide evidence as to some questions of etiology or diagnosis, 
the question of a medical relationship between her current sinus 
condition and service, which would require more than direct 
observation to resolve, is not in the category of questions that 
lend themselves to resolution by lay observation.  Cf. Jandreau 
and Barr, both supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 
462 (2007) (unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay diagnosis).  
Thus, the Veteran is not competent to opine on this question, and 
his statements asserting a relationship between his current 
lumbar spine disorder and service are not probative as to this 
question.

As noted above, presumptive service connection due to arthritis 
cannot be granted as the Veteran's total active duty service 
amounted to less than 90 days.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a).

The Veteran argues that he need not demonstrate an in-service 
back injury under the holding in Moreau v. Brown.  9 Vet. App. 
389, 396 (1996).  This case addressed the sufficiency of the 
evidence to corroborate a non-combat stressor for purposes of a 
claim for service connection for PTSD.  Moreover, the Moreau 
Court determined that credible supporting evidence means that an 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor." Id. at 395.  Thus, this 
argument is without merit.  

As the evidence is against finding a nexus between a lumbar spine 
disorder and service, reasonable doubt does not arise and the 
claim is denied.  38 U.S.C.A. §5107(b).


ORDER

Entitlement to service connection for a lumbar spine disorder is 
denied.


REMAND

VA has adopted a regulation requiring that when it becomes aware 
of private treatment records it will specifically notify the 
claimant of the records and provide a release to obtain the 
records.  If the claimant does not provide the release, VA should 
request that the claimant obtain the records.  38 C.F.R. 
§ 3.159(e)(2).  

The Veteran has a long history of psychiatric treatment and has 
undergone such treatment at a variety of facilities.  An October 
2007 private psychological treatment note shows that the Veteran 
reported that he was incarcerated in a federal prison in Terra 
Haute, Indiana from 1979 to 1992.  He also reported being 
incarcerated in a federal prison in Englewood, Colorado for five 
years around the age of 26 during a September 1993 private 
psychiatric evaluation.  These treatment records are not located 
in the claims file.  

In addition, the Veteran reported that he had received treatment 
for his psychiatric disorders at various private facilities.  He 
reported being admitted to the Golden Valley Medical Center in 
1969 for a nervous breakdown in a September 1993 private 
psychiatric admission summary.  In an October 1984 statement, the 
Veteran indicated that he was treated between 1962 and 1966 at 
St. Cloud Children's Home and suggested that such treatment 
records were no longer available.  During testimony provided at a 
May 2006 state criminal hearing, the Veteran stated that he was 
hospitalized at the Glenwood Hills Hospital for a "few months" 
prior to service and the Ramsey County Regional Hospital after 
service.  A February 1970 private admission summary shows that 
the Veteran underwent a five week evaluation at the University of 
Minnesota Hospital as a teenager.  As these records have been 
adequately identified and are pertinent to the instant claims, 
they must be obtained.  38 U.S.C.A. § 5103A.

Moreover, the provisions of 38 C.F.R. § 3.304(f)(3) provide that, 
if a PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting evidence 
of the stressor.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statement from family members, roommates, fellow 
service members, or clergy.

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes. 38 
C.F.R. § 3.304(f)(3) (2010).

In July 2003, the VA General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must show, by clear and unmistakable evidence, that 
(1) the disease or injury existed prior to service and (2) that 
the disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

In addition, the Veteran has suggested that his psychiatric 
disorders may have preexisted service and that they had been 
aggravated by his service.  The evidence of record, including the 
Veteran's testimony in the April 2010 DRO hearing, suggests that 
the Veteran may have exhibited psychiatric symptoms prior to 
service.  

An examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs and 
symptoms of a current disability, the records indicate that the 
disability or signs and symptoms of disability may be associated 
with active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002). The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

In this case, a psychiatric examination is necessary to clarify 
whether the Veteran's diagnosed PTSD is related to credible in-
service assault/harassment, as opposed to other traumatic events 
in his life.  An examination is also needed to determine whether 
the record shows behavioral changes indicative of 
harassment/assault in service.

Moreover, as the May 2010 VA psychiatric examiners did not 
address whether any of the Veteran's diagnosed psychiatric 
disorders preexisted service, and, if so, whether they were 
aggravated during service.  Thus, a new VA psychiatric 
examination is also required to obtain a medical opinion to 
resolve the question of whether any of the Veteran's psychiatric 
disorders preexisted service and were aggravated by active duty 
and, if so, the amount of such aggravation, if possible or 
otherwise are related to service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
from the Federal Bureau of Prisons.  The 
Veteran reported being incarcerated at a 
facility in Terre Haute, Indiana as well as 
at a facility in Englewood, Colorado.

The Veteran is advised that to obtain 
these records, it may be necessary for 
him to provide written authorization to 
VA.

All efforts to obtain these records should be 
documented in the claims file.  If these 
records are unavailable, this should be 
documented in the claims file. 

2.  Obtain the Veteran's treatment records 
from the Golden Valley Medical Center as 
identified in a September 1993 private 
psychiatric admission summary.

The Veteran is advised that to obtain 
these records, it may be necessary for 
him to provide written authorization to 
VA.

All efforts to obtain these records should be 
documented in the claims file.  If these 
records are unavailable, this should be 
documented in the claims file. 

3.  Obtain the Veteran's treatment records 
from the St. Cloud Children's Home as 
identified in an October 1984 statement.

The Veteran is advised that to obtain 
these records, it may be necessary for 
him to provide written authorization to 
VA.

All efforts to obtain these records should be 
documented in the claims file.  If these 
records are unavailable, this should be 
documented in the claims file. 

4.  Obtain the Veteran's treatment records 
from the Glenwood Hills Hospital as 
identified during his May 2006 state criminal 
hearing testimony.

The Veteran is advised that to obtain 
these records, it may be necessary for 
him to provide written authorization to 
VA.

All efforts to obtain these records should be 
documented in the claims file.  If these 
records are unavailable, this should be 
documented in the claims file. 

5.  Obtain the Veteran's treatment records 
from the Ramsey County Regional Hospital as 
identified during his May 2006 state criminal 
hearing testimony.

The Veteran is advised that to obtain 
these records, it may be necessary for 
him to provide written authorization to 
VA.

All efforts to obtain these records should be 
documented in the claims file.  If these 
records are unavailable, this should be 
documented in the claims file. 

6.  Obtain the Veteran's treatment records 
from the University of Minnesota Hospital as 
identified in a February 1970 private 
admission summary.

The Veteran is advised that to obtain 
these records, it may be necessary for 
him to provide written authorization to 
VA.

All efforts to obtain these records should be 
documented in the claims file.  If these 
records are unavailable, this should be 
documented in the claims file. 

7.  After completion of 1 through 6 above, if 
any records sought are not obtained, notify 
the Veteran and his representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

8.  After completion of 1 through 7 above, 
arrange for the Veteran to undergo a VA 
psychiatric examination, which is to be 
performed by a psychiatrist, at an 
appropriate VA medical facility, to ascertain 
the nature, and etiology, of any diagnosed 
psychiatric or personality disorder found.

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the examiner designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests (such as 
psychological tests) and studies, deemed 
necessary, should be accomplished (with all 
findings made available to the examiner prior 
to the completion of his or her report), and 
all clinical findings should be reported in 
detail.

Based on examination findings, medical 
principles, and historical records, including 
available service treatment records, the 
examiner should identify any current 
psychiatric/personality disorder found on 
examination.  With respect to each diagnosed 
disorder, the examiner should render an 
opinion, consistent with sound medical 
judgment as to whether it is at least as 
likely as not (50 percent or greater 
probability) that such diagnosed disorder is 
the result of disease or injury incurred or 
aggravated during the Veteran's active duty 
from September 9, 1969 to October 3, 1969.  
In rendering the requested opinion, the 
examiner should specifically address: (a) 
whether any psychiatric disorder, including 
any diagnosed personality disorder, clearly 
and unmistakably preexisted the Veteran's 
entrance into service; if so, (b) whether any 
such disorder, including any diagnosed 
personality disorder, increased in severity 
in service; and, if so, (c) whether such 
increase in severity represented the natural 
progression of the condition, or was beyond 
the natural progress of the condition 
(representing a permanent worsening of such 
disorder).  

The examiner should also express an opinion 
as to whether it is as likely as not that 
the record indicates behavioral changes 
consistent with alleged in-service 
harassment/assault.  If PTSD is diagnosed, 
the examiner should provide an opinion as to 
the stressor(s) supporting the diagnosis.  It 
should be specifically stated whether it is 
as likely as not the claimed in-service 
harassment/assault caused or aggravated any 
current diagnosis of PTSD.

The examiner should set forth the complete 
rationale for any opinion expressed and 
conclusion reached in a printed report.  If 
any requested opinion cannot be given, the 
examiner should state the reason(s) why.

9.  To help avoid future remand, the VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

10.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, readjudicate 
the Veteran's remaining claims for service 
connection, in light of all pertinent 
evidence and legal authority.  In 
adjudicating the claims, all applicable 
theories of entitlement to service connection 
should be considered, to include direct 
service connection and aggravation of a 
preexisting disorder, as appropriate.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his representative 
an appropriate SSOC, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


